DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koodli (US 20130155849 A1).

Regarding Claim 1
Koodli teaches:

A device in a communications network that receives a packet from a sender (¶37 a series of points or nodes of interconnected communication paths for receiving packets of information that propagate through the architecture ¶17 Communication system 10 may include multiple instances of user equipment (UEs) 12a-x and one or more WiFi wireless access points (WAPs) 14 (device), which collectively form a wireless LAN (WLAN).), 

the device configured to selectively use the packet to identify a different packet from a different sender and write data from the first packet to the different packet  (¶16 Service data flow rules can be used to mark Differentiated Services Code Point (DSCP) in certain Internet protocol (IP) headers (writing a value) to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters (identifying a packer from a different subscriber sender),

¶30 The service data flow rules can identify the treatment of different subscriber traffic (identifying a packet from a different subscriber sender)

¶31 the WiFi access network gateway marks or re-marks (and writing the data) the Differentiated Services Code Point (DSCP) in the IP header in accordance with the service data flow rules (writing data from the first packet to the different packet), Such marking or re-marking (when an already marked DSCP is not compliant with the SDF Rules) (writing a value) enables the WiFi access points to provide WiFi radio QoS that is consistent with the mobile network subscription parameters.).

Regarding Claim 2

Koodli teaches:

The device of claim 1 where the device is located in an operator network between a subscriber and a packet-switched network (¶31 subscriber traffic in the WiFi access network, ¶17 Communication system 10 may include multiple instances of user equipment (UEs) (subscribers) 12a-x and one or more WiFi wireless access points (WAPs) 14 (device between subscriber and packet switched network))

Regarding Claim 5

Koodli teaches:

The device of claim 1 where the data written from the first packet to the different packet causes the different packet to be processed differently by the communications network (¶31 the WiFi access network gateway marks or re-marks (and writing the data) the Differentiated Services Code Point (DSCP) in the IP header in accordance with the service data flow rules (writing data from the first packet to the different packet), Such marking or re-marking (when an already marked DSCP is not compliant with the SDF Rules) (writing a value) enables the WiFi access points to provide WiFi radio QoS that is consistent (causes the different packet to be processed differently) with the mobile network subscription parameters)
Regarding Claim 6

Koodli teaches:

The device of claim 1 where the data is located in a field of an IP header in the packet (¶31 the WiFi access network gateway marks or re-marks the Differentiated Services Code Point (DSCP) (data) in the IP header in accordance with the service data flow rules. Such marking or re-marking (when an already marked DSCP is not compliant with the SDF Rules) enables the WiFi access points to provide WiFi radio QoS that is consistent with the mobile network subscription parameters.); 


Regarding Claim 8

Koodli teaches:

A device that receives a packet from a sender through a packet- switched network, the device configured to selectively restore a data value in the packet changed in transit through the packet-switched network (¶31 the WiFi access network gateway marks or re-marks (selectively restore the data) the Differentiated Services Code Point (DSCP) (data) in the IP header in accordance with the service data flow rules (writing data from the first packet to the different packet), Such marking or re-marking (when an already (changed in transit) marked DSCP is not compliant with the SDF Rules) (writing a value) enables the WiFi access points to provide WiFi radio QoS that is consistent with the mobile network subscription parameters.)., 

where the device determines the restored value from a plurality of potential values prior to the packet being received from the sender (¶16 Service data flow rules can be used to mark Differentiated Services Code Point (DSCP) in certain Internet protocol (IP) headers (restored value is determined prior to the packet being received to enable subsequent packet from subscribers to be marked correctly) to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters (identifying a packet from a different subscriber sender),

¶30 The service data flow rules can identify the treatment of different subscriber traffic (identifying a packet from a different subscriber sender having a value)

Regarding Claim 9

Koodli teaches:

The device of claim 8 configured to determine the restored value from a plurality of potential values prior to the packet being sent from the sender (¶16 Service data flow rules can be used to mark Differentiated Services Code Point (DSCP) in certain Internet protocol (IP) headers (restored value is determined prior to the packet being received to enable subsequent packet from subscribers to be marked correctly prior to the packet being sent from the device 14) to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters (identifying a packet from a different subscriber sender),


Regarding Claim 10

Koodli teaches:

The device of claim 8 configured to determine the restored value from a plurality of potential values prior to the packet being constructed by the sender (¶16 Service data flow rules can be used to mark Differentiated Services Code Point (DSCP) in certain Internet protocol (IP) headers (restored value is determined prior to the packet being received to enable subsequent packet from subscribers to be marked correctly prior to the packet being sent from the device 14) to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters (configured by the subscriber sender),

Regarding Claim 11

Koodli teaches:

The device of claim 1 in an operator network between a subscriber and the packet switched network (¶31 subscriber traffic in the WiFi access network, ¶17 Communication system 10 may include multiple instances of user equipment (UEs) (subscribers) 12a-x and one or more WiFi wireless access points (WAPs) 14 (device between subscriber and packet switched network))

Regarding Claim 12

Koodli teaches:

The device of claim 11 where the restored value causes the packet to be processed differently by the operator network (¶31 the WiFi access network gateway marks or re-marks (and writing the data) the Differentiated Services Code Point (DSCP) in the IP header in accordance with the service data flow rules (writing data from the first packet to the different packet), Such marking or re-marking (when an already marked DSCP is not compliant with the SDF Rules) (writing a value) enables the WiFi access points to provide WiFi radio QoS that is consistent (causes the different packet to be processed differently) with the mobile network subscription parameters.


Regarding Claim 13

Koodli teaches:

The device of claim 11 where the packet is the first packet identified from the sender by the device in an ongoing IP flow (¶16 Service data flow rules can be used to mark Differentiated Services Code Point (DSCP) in certain Internet protocol (IP) headers to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters, ¶39 ¶42 the policy rules may provide flow distribution (on going IP flow) across cellular and WiFi. In this case, the PGW may trigger the ANDSF server with the required flow rules to communicate with the UE).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koodli in view of Carney (US 20120069845 A1).

Regarding Claim 3
Koodli does not teach:

The device of claim 1 where the device identifies the different packet based on rearranging data in a selective one of the first packet and the different packet.




Carney teaches:

The device of claim 1 where the device identifies the different packet based on rearranging data in a selective one of the first packet and the different packet (¶1 An IPv4 packet header includes a differentiated services field ¶16 distinguish between different priorities of packets,  The flow label field may identify a flow (e.g., a group of packets that have the same source and destination addresses) (associating a first packet with a second packet) to which packet 100 belongs. The next header field may identify extension header 104-1 (i.e., the header that immediately follows header 102) ¶57 header sanitization logic 406 may shuffle or move the headers of the packet and arrange the headers in a correct order, header sanitization logic 406 may rewrite the next header field in each of the extension headers to reflect the header reorganization,

¶60 Header sanitization logic 406 may determine whether the fragment header of the packet includes an offset value that, when the value is used to aggregate the fragment from the received packet with other fragments (e.g., from other stored packets)(associating the first packet with the second packet)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koodli in light of Carney in order to provide a device that may sanitize a bad packet. A bad packet may include, for example, duplicate headers or two or more headers of the same type, out-of-sequence headers, and/or an invalid fragment header. By sanitizing the bad packet, the device may prevent the packet from, for example, accessing an otherwise secure network (Carney ¶13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koodli-Carney as applied to claim 3 above, and further in view of Kardashov (US 20130128885).
Regarding Claim 4
Koodli does not teach:

The device of claim 3 where the different packet is identified using a hash of the rearranged data.


Kardashov teaches:

The device of claim 3 where the different packet is identified using a hash of the rearranged data (¶39 parsing out relevant data from a packet header and/or a bit-string hashing technique on parsed header data as described later with reference to FIG. 2, ¶51 To perform the bit-string hashing technique, the classification unit 16 extracts relevant bits of packet headers from the packet 30 (e.g., using a parser) and the relevant bits are arranged into a connection bit-string key 42, the classification unit 16 determines a connections hash 42a (e.g., "y") based on the connection bit-string key 42. The classification unit 16 then compares the connections hash 42a to hashed entries stored in the connections hash table 44, where the hashed entries in the hash table 44 correspond to known data packet flows (that identifies the selective one of the first packet and the second packet), respectively).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koodli-Carney in light of Kardashov in order for performing packet processing operations using distinct threads implemented in a single processing core to process different types of packets (Kardashov ¶3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koodli in view of Kardashov (US 20130128885).
Regarding Claim 7
Koodli does not teaches:

The device of claim 1 where the device is configured to use data from the packet to identify sequential ones of a plurality of subsequent packets received from the different sender, at a time subsequent to the identification of different packet, where the device is configured to use less time identifying the sequential ones of the plurality of subsequent packets than used to identify the different packet.

Kardashov teaches:
 

The device of claim 1 where the device is configured to use data from the packet to identify sequential ones of a plurality of subsequent packets received from the different sender, at a time subsequent to the identification of different packet, where the device is configured to use less time identifying the sequential ones of the plurality of subsequent packets than used to identify the different packet (¶16 the second path thread is configured to process the second data packet by identifying a rule in the rules hash table associated with the second data packet, process the second data packet according to the rule, and update the connections hash table such that additional incoming packets (identification used to process the subsequent packet faster than the first packet) of the same data packet flow as the second data packet, which are received after the second data packet, will be classified (will be fast because he hashing is already done and is now used to identify subsequent packets) as first data packets of the known data packet flow).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koodli in light of Kardashov in order for performing packet processing operations using distinct threads implemented in a single processing core to process different types of packets (Kardashov ¶3).


Claims 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US 20120069845 A1) in view of Koodli (US 20130155849 A1).

Regarding Claim 14

Carney teaches:

A method comprising: receiving a first packet from a sender, the first packet having a header a plurality of fields (¶16 Basic header 102 may include a version field, traffic class field, flow label field, payload length field, next header field, hop limit field, source address field, and destination address field, router (receiving packet from a sender) to distinguish between different priorities of packets); 

rearranging the plurality of fields and using the rearranged plurality of fields to associate the first packet with a second packet (¶1 An IPv4 packet header includes a differentiated services field ¶16 distinguish between different priorities of packets,  The flow label field may identify a flow (e.g., a group of packets that have the same source and destination addresses) (associating a first packet with a second packet) to which packet 100 belongs. The payload length field specifies the length of the payload of packet 100. The payload of packet 100 may include extension headers 104 and load 106. The next header field may identify extension header 104-1 (i.e., the header that immediately follows header 102) ¶57 header sanitization logic 406 may shuffle or move the headers of the packet and arrange the headers in a correct order, header sanitization logic 406 may rewrite the next header field in each of the extension headers to reflect the header reorganization,

¶60 Header sanitization logic 406 may determine whether the fragment header of the packet includes an offset value that, when the value is used to aggregate the fragment from the received packet with other fragments (e.g., from other stored packets)(associating the first packet with the second packet)); 

Carney does not teach:

writing a value received from one of the plurality of fields in a selective one of the first packet and the second packet to a corresponding field in the other selective one of the first packet and the second packet;

sending the other selective one of the first packet and the second packet to a destination over a network.

Koodli teaches:

writing a value received from one of the plurality of fields in a selective one of the first packet and the second packet to a corresponding field in the other selective one of the first packet and the second packet (¶16 Service data flow rules can be used to mark Differentiated Services Code Point (DSCP) in certain Internet protocol (IP) headers (writing a value) to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters,

¶30 The service data flow rules can identify the treatment of different subscriber traffic (DSCP received value)

¶31 the WiFi access network gateway marks or re-marks the Differentiated Services Code Point (DSCP) in the IP header in accordance with the service data flow rules, Such marking or re-marking (when an already marked DSCP is not compliant with the SDF Rules) (writing a value) enables the WiFi access points to provide WiFi radio QoS that is consistent with the mobile network subscription parameters.); and 

sending the other selective one of the first packet and the second packet to a destination over a network (¶37 This allows wireless devices to communicate with other wired and wireless devices. Networks of the present disclosure represent a series of points or nodes of interconnected communication paths for receiving and transmitting packets of information that propagate through the architecture, transmission and/or reception of packets in a network).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carney in light of Koodli in order for providing privileged subscriber access at a plurality of WiFi access points, providing signaling to ensure quality of service (QoS) equivalence across a WiFi network and a mobile network (i.e., a cellular network), and distributing certain traffic based on a policy, which can be provisioned by a service provider (Koodli ¶11).

Regarding Claim 15

Carney-Koodlie teaches:

The method of claim 14.

Koodlie teaches:

The method of claim 14 where transferring the value to the other selective one of the first packet and the second packet changes its processing through the network (¶16 Service data flow rules can be used to mark Differentiated Services Code Point (DSCP) in certain Internet protocol (IP) headers (writing a value) to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters (changes its processing through the network),

¶30 The service data flow rules can identify the treatment of different subscriber traffic (DSCP received value).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carney in light of Koodli in order for providing privileged subscriber access at a plurality of WiFi access points, providing signaling to ensure quality of service (QoS) equivalence across a WiFi network and a mobile network (i.e., a cellular network), and distributing certain traffic based on a policy, which can be provisioned by a service provider (Koodli ¶11).

Regarding Claim 16

Carney teaches:

The method of claim 14 where the step of rearranging the plurality of fields mirrors values in selective pairs of fields (¶57 If header sanitization logic 406 is configured to fix the out-of-sequence headers (block 804-YES), header sanitization logic 406 may shuffle or move the headers of the packet and arrange the headers in a correct order (mirrors values in selective pairs of fields), ¶56 order specified by standards or convention related to a communication protocol).

Regarding Claim 17
Carney-Koodlie teaches:

The method of claim 14.

Koodlie teaches:

The method of claim 14 where the transferred value is at least one of a DSCP value and a Flow ID (¶16 Service data flow rules can be used to mark Differentiated Services Code Point (DSCP) in certain Internet protocol (IP) headers (writing a value) to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters, (writing the DSCP value from one packet to another packet in order to enable the WiFi access point to provide WiFi QoS consistent with mobile network subscription parameters, transfers a value of a DSCP,

¶30 The service data flow rules can identify the treatment of different subscriber traffic (DSCP received value)

¶31 the WiFi access network gateway marks or re-marks the Differentiated Services Code Point (DSCP) in the IP header in accordance with the service data flow rules, Such marking or re-marking (when an already marked DSCP is not compliant with the SDF Rules) (writing a value) enables the WiFi access points to provide WiFi radio QoS that is consistent with the mobile network subscription parameters.)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carney in light of Koodli in order for providing privileged subscriber access at a plurality of WiFi access points, providing signaling to ensure quality of service (QoS) equivalence across a WiFi network and a mobile network (i.e., a cellular network), and distributing certain traffic based on a policy, which can be provisioned by a service provider (Koodli ¶11).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carney-Koodlie as applied to claim 14 above, and further in view of Kardashov (US 20130128885).
Regarding Claim 18

Carney-Koodlie does not teach:

The method of claim 14 including the step of hashing the rearranged plurality of fields to produce a hashed value that identifies the selective one of the first packet and the second packet.

Kardashov teaches:

The method of claim 14 including the step of hashing the rearranged plurality of fields to produce a hashed value that identifies the selective one of the first packet and the second packet (¶39 parsing out relevant data from a packet header and/or a bit-string hashing technique on parsed header data as described later with reference to FIG. 2, ¶51 To perform the bit-string hashing technique, the classification unit 16 extracts relevant bits of packet headers from the packet 30 (e.g., using a parser) and the relevant bits are arranged into a connection bit-string key 42, the classification unit 16 determines a connections hash 42a (e.g., "y") based on the connection bit-string key 42. The classification unit 16 then compares the connections hash 42a to hashed entries stored in the connections hash table 44, where the hashed entries in the hash table 44 correspond to known data packet flows (that identifies the selective one of the first packet and the second packet), respectively).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carney-Koodlie in light of Kardashov in order for performing packet processing operations using distinct threads implemented in a single processing core to process different types of packets (Kardashov ¶3).

Regarding Claim 19
Carney-Koodlie-Kardashov teaches:

The method of claim 18.

Kardashov teaches:

The method of claim 18 including the step of hashing a second plurality of fields in the header to produce a second hashed value that identifies a flow associated with the first packet, the second hashed value different than the first hashed value (¶57 bit-string hashing (producing a second hashed value) may also be used to classify the packet flows ¶51 To perform the bit-string hashing technique, the classification unit 16 extracts relevant bits of packet headers from the packet 30 (e.g., using a parser) and the relevant bits are arranged into a connection bit-string key 42, the classification unit 16 determines a connections hash 42a (e.g., "y") based on the connection bit-string key 42. The classification unit 16 then compares the connections hash 42a to hashed entries stored in the connections hash table 44, where the hashed entries in the hash table 44 correspond to known data packet flows (a second hashed value that identifies a flow associated with the first packet, the second hashed value different than the first hashed value), respectively).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carney-Koodlie in light of Kardashov in order for performing packet processing operations using distinct threads implemented in a single processing core to process different types of packets (Kardashov ¶3).


Regarding Claim 20
Carney-Koodlie-Kardashov teaches:

The method of claim 18.

Kardashov teaches:

The method of claim 18 where the second hashed value is used to identify a subsequent packet from the sender, the identification used to process the subsequent packet faster than the first packet (¶16 the second path thread is configured to process the second data packet by identifying a rule in the rules hash table associated with the second data packet, process the second data packet according to the rule, and update the connections hash table such that additional incoming packets (identification used to process the subsequent packet faster than the first packet) of the same data packet flow as the second data packet, which are received after the second data packet, will be classified (will be fast because he hashing is already done and is now used to identify subsequent packets) as first data packets of the known data packet flow).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carney-Koodlie in light of Kardashov in order for performing packet processing operations using distinct threads implemented in a single processing core to process different types of packets (Kardashov ¶3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445